Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the Request for Continued Examination received 8/10/2021. 
2.	Claims 1-2, 4-11, and 13-22 are pending in the application. Applicant cancelled claims 3 and 12. Claims 1, 10, and 20 are independent claims. 
3.	The rejection of claims 1, 2, 4-11, and 13-22 under 35 U.S.C. 103 as being unpatentable over Stewart in view of Unnewehr has been withdrawn pursuant to applicant’s amendments.



Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 8/10/21 was filed after the mailing date of the application on 9/21/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims  1, 4, 7, 10, 13, 16, 17,  and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Xiangshen, CN102415903A, 9/17/2011 (See IDS received 8/10/2021 in view of Endler et al., PGPub. 2007/0250511 filed (4/21/2006).
In reference to independent claim 1, Xiangsheng teaches:
	Obtain primary data related to an object (See Xiangsheng, pages 8-10, and figure 3-5) a means of obtaining image data in relation to the specific images as they relate to medical data illustrated in figures 3-5.
	Generate a primary indicator related to the primary data for display in a first region of a user interface (See Xiangsheng, pages 9-10 and figures 5) figure 5, item 2, displays a selection state of an object in relation to the specific object selected by the user. 
	Receive a primary user instruction related to a moving operation applied on the primary indicator that moves the primary data from the first region to a second region of the user interface (See Xiangshen, pages 8-10, figures 3-5) a means of selecting an object such as an image object displayed in figures 3-5 and further allows for a moving operation to take place with reference to a second location within the display. The reference fails to explicitly state a moving operation applied on the primary indicator however the reference to Endler (See para. 0024 and figure 3) a visual indicator, such as an icon, may be applied to a draggable image object to inform the user of the search capabilities (i.e. drag-and-drop functionalities) that may be applied to the image object. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the 
	A plurality of sub-regions, corresponding to different sections of the user interface and are separated by a border, are displayed in the second region of the user interface, each of the plurality of sub-regions indicates, by being associating with a corresponding data loading command, a mode in which the primary data is to be displayed in the second region on the user interface (See Xiangshen, pages 8-10 and figure 3-6 illustrate different examples of bordered sub-regions with different types of modes in which data is to be displayed such as thumbnails, preview image, deleted, etc. 
	at least one of the modes includes displaying the primary data in the second region in a form of an image (See Xiangshen, pages 8-10 and figures 3-6) a means of displaying the data as images based upon movement of the object into zones 1 or 3 of figures 3 or 4.
	Determine an end position of the primary indicator based on the primary user instruction; identify a sub-region from the plurality of sub-regions, wherein the end position of the primary indicator is in an area of the identified sub-region; determine the corresponding data loading command associated with the identified sub-region as a primary data loading command; and generate, based on the primary data and the primary data loading command, secondary data for display in the second region of the user interface (Xiangshen, pages 7-10 and figure 3-6) the reference determines end positions within the user interface and relates the end positions of the selected and dragged object to a final area. Depending on the area or zone where the object is dropped, a specific mode of loading said object data is performed. As presently claimed, secondary data is being interpreted as the data such as 
In reference to dependent claim 4, Xiangshen teaches:
	Wherein the moving operation moves the primary data from the first region to the second region of the user interface by moving the primary indicator from the first region to the second region (See Xiangshen, pages 8-10, figures 3-5) a means of selecting an object such as an image object displayed in figures 3-5 and further allows for a moving operation to take place with reference to a second location within the display. 
In reference to dependent claim 7, Xiangshen teaches:
	Wherein the secondary data includes an image related to an anatomical structure of the object or an imaging protocol related to the object (See Xiangshen, figures 3-5) a means of displaying, modifying, and moving image data as it relates to anatomical structures within an interface. 
In reference to dependent claim 16, Xiangshen teaches:
	Wherein the primary data relates to an attribute of the object (See Xiangshen, pages 7-10) as presently claimed, the image file data representing the image is being interpreted as the primary data.
In reference to dependent claim 21, Xiangshen teaches:
	Wherein the secondary data is at least a part of the primary data or generated from the primary data according to the primary data loading command (See Xiangshen, pages 7-10) a means of displaying the image data in thumbnail format, print format, preview, or image data etc. which is being interpreted as the secondary data.
In reference to dependent claim 22, Xiangshen teaches:
	Wherein the modes further include displaying the primary data in the second region in a form text (See Xiangshen, pages 8-10) As presently claimed, displaying the primary data as text when the 
In reference to claims 10, 13, and 17, the claims recite a method for carrying out similar language found in the limitations of claims 1, 4, and 7, respectively. Therefore, the claims are rejected under similar rationale. 
In reference to claim 20, the claim is a computer program product including computer executable instructions for carrying out similar limitations to those found in independent claim 1. Therefore, the claim is rejected under similar rationale.




Allowable Subject Matter
7.	Claims 2, 5, 6, 8, 9, 11, 14, 15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
8.	Applicant’s arguments with respect to claims 1, 2, 4-11, and 13-22, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, applicant added language to the independent claims that, when read within the claim as a whole, 


Conclusion
9.	The examiner recommends adding language to the independent claim to further clarify how the sub-region loads the data. The ‘modes’ as presently claimed, is broad and is not described in a way that would preclude the examiner from generating ‘secondary data’ which could just be the same data moved into the second sub-region. The amended language of claim 1 stating ‘at least one of the modes includes displaying the primary data in the second region in a form of an image’ does not link to any other limitation in the claim and does provide any further details to detail the data loading command. Without knowing what type of data is included in the ‘primary data’, the ‘data loading commands’, and the ‘secondary data’, the claim is left open to multiple interpretations based on the movement of data from one regions to a second region that includes borders for sub-regions. The examiner recommends a phone interview to discuss concepts related to the drag-and-drop features of applicant’s claims. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



ML

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178